Citation Nr: 1326144	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  08-10 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for temporomandibular joint disorder (TMJ).

4. Entitlement to an increase in the "staged" ratings (of 20 percent prior to April 17, 2008 and 30 percent from that date) for right shoulder degenerative joint disease (DJD) and internal derangement (right shoulder disability).  

5. Whether new and material evidence has been received to reopen a claim of service connection for hepatitis B.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to January 1990.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for cervical and lumbar spine disabilities and TMJ, continued a 20 percent rating for right shoulder disability, and declined to reopen the claim of service connection for hepatitis B.  An interim (October 2008) rating decision increased the rating for the right shoulder disability to 30 percent, effective April 17, 2008.  As the rating is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue is characterized to reflect that "staged" ratings are assigned, and that both "stages" are for consideration.        

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On his VA Form 9, Appeal to Board of Veterans' Appeals, received on April 3, 2008, the Veteran requested a central office hearing.  On his second VA Form 9, received on April 21, 2008, the Veteran did not indicate that he wanted a hearing in the hearing section of the form; however he requested a hearing before a local hearing office.  Subsequently, in October 2008, he presented testimony before a Decision Review Officer.  Due to the ambiguity in the record, the Board sent the Veteran a letter in June 2013 requesting clarification with regard to whether he wanted a hearing before a Veterans Law Judge.  In a July 2013 response, the Veteran indicated that he wanted to appear at a hearing before a Veterans Law Judge at the RO.  Therefore, the Veteran should be scheduled for a Travel Board hearing at the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


